index no number release date cc dom fi p plr-111704-98 date legend company partnership state a state b state c state d state e a b year dear this responds to a letter dated date submitted on behalf of the company a state a corporation that has elected to be taxable as a real_estate_investment_trust reit pursuant to sec_856 of the code facts the company owns an a percent controlling general_partnership interest in the partnership a state b limited_partnership whose primary business activity is owning developing and operating commercial real_estate the properties in states b c d and e company conducts substantially_all of its business activities through the partnership parking in year the partnership acquired an office building project in state b that includes a parking garage and an outside parking lot the parking facilities are available to the general_public and to customers tenants visitors and invitees to the property the partnership leases the parking garage to the operator which is responsible for the operation maintenance and repair of the parking garage parking rates are hourly daily or monthly and the operator collects the parking revenue from both plr-111704-98 tenants and non-tenants access to the parking facilities is by electronic key cards the partnership proposes to terminate the lease of the parking facilities and instead enter into a management agreement with the operator the operator would collect the parking fees and pay all operating_expenses out of those funds including its management fee and remit the balance to the partnership all parking attendants will be employees of the operator and they will only collect receipts from parking lot customers the gross_receipts above the monthly management fee and operating_expenses will be distributed to the partnership on a monthly basis if gross_receipts are insufficient to cover the management fee and operating_expenses the partnership will reimburse the operator the operator will be treated as an independent_contractor and will be adequately compensated at several other recently acquired properties independent_contractor arrangements of the type described above are already in place partnership owns the associated parking garages lots which are used by both tenant employees and the general_public at these facilities although parking is generally provided on an unreserved basis there is some reserved parking for tenants tenants who pay monthly fees are issued access cards to allow entry and departure from the parking facilities the partnership provides usual and customary maintenance including cleaning lighting and arranging for repairs independent contractors have been hired by the partnership at these facilities solely to collect receipts from tenants and non-tenants at these facilities customers are responsible for parking locking and retrieving their own cars the attendants do not provide any services to the customers of the parking facilities the independent contractors collect all fees from the provision of parking spaces and pay operating_expenses and management fees out of those funds remitting the balances if any to the partnership telecommunications in several of its properties the partnership currently leases space to independent third parties who provide telecommunications services ie local and long distance telephone service to tenants the amounts received from the third parties are either fixed or based on the gross revenue derived by the third parties from the telecommunication services the partnership proposes to alter the existing arrangements by granting under a license and easement arrangement to independent third parties the exclusive right to provide telecommunications services to the tenants of the properties the partnership will also grant the third parties the plr-111704-98 nonexclusive license to have reasonable access to the partnership’s real properties for the purpose of installing operating and maintaining telecommunications equipment the partnership will provide the third parties with adequate and secure space with electricity for the housing of the third parties’ telecommunications equipment the third parties will be responsible for maintaining such space the telecommunications services provided to the partnership’s tenants will be customary and usual for similar types of properties in the geographic markets in which the partnership owns real_property all services associated with the telecommunications services will be provided by the independent third parties all equipment used to provide telecommunications services will be owned by the independent third parties under the license and easement agreement the partnership will receive a fixed license fee plus a percentage of the gross_receipts generated by the third parties from the telecommunication services rendered to the partnership’s tenants office equipment at one of its properties the partnership has one floor of executive office suites where the tenants of the floor have access to certain types of partnership owned and metered office equipment such as photocopy and fax machines tenants on this floor are charged a higher rent than tenants on other floors of the same building who do not have access to the equipment moreover tenants using the equipment are charged an additional_amount based on their actual use of the equipment provision of some office equipment to tenants in a portion of an office building is usual and customary in the market place of the properties the rent attributable to the use of the office equipment by each tenant is less than b percent of the total rent paid_by each such tenant there are no services provided to the tenants with the office equipment and all maintenance and repairs on the equipment are provided by independent contractors law and analysis sec_856 of the code provides that to qualify as a reit a corporation must derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends interest rents_from_real_property and certain other items derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include rents_from_real_property and certain other items and have at least of the value of its assets represented by real_estate_assets plr-111704-98 cash and cash items including receivables and government securities sec_856 of the code provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 of the code if received by an organization described in sec_511 of the code sec_512 of the code provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1 b -l c of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use plr-111704-98 or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property revrul_69_178 1969_1_cb_158 holds that amounts received by an exempt_organization for the occasional use by others of its meeting hall are rents_from_real_property within the meaning of sec_512 of the code the only services provided by that exempt_organization consisted of the provision of utilities and janitorial services revrul_80_297 1980_2_cb_196 holds that the leasing of tennis facilities to a third party without services and for a fixed fee is excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder revrul_80_298 1980_2_cb_197 holds that income from the lease of a football stadium by an exempt university to a professional football team is not excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder because the university provided substantial services for the convenience of the team the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing sec_856 of the code provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the plr-111704-98 parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor sec_1_856-4 of the regulations provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service in this case the company represents that all of the activities and services in connection with the provision of parking spaces telecommunications and office equipment are usual and customary for similar properties in the geographic area where the properties are located and that the amenities to be provided to the tenants of the properties are similar to those offered by the company’s principal competitors in the markets in which it operates these services are not rendered primarily for the convenience of the tenants under sec_1 c of the regulations for purposes of sec_856 of the code as a result the services will fall within the exception provided in sec_856 of the code company represents that where any incidental services are performed in connection with the provision of parking spaces such services will be performed by an independent_contractor from whom the company derives no income conclusions based on the facts as represented by the company we conclude that with respect to the provision of parking spaces the management activities and services performed for the partnership by independent contractors will not cause either the income plr-111704-98 derived from the parking garage lots or otherwise qualifying_income to be excluded from the term rents_from_real_property under sec_856 of the code amounts received by the partnership that are derived from the provision of telecommunication services to tenants of the properties will not be excluded from the term rents_from_real_property under sec_856 of the code amounts received by the partnership from tenants for_the_use_of office equipment in conjunction with the rental of real_property from the partnership will not be excluded from the definition of rents_from_real_property under sec_856 of the code except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of the company as a reit for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the company for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending a copy of this letter to the company’s authorized representative sincerely yours assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch
